            Case: 6:18-cv-00327-CHB Doc #: 1-1 Filed: 12/20/18 Page: 1 of 2 - Page ID#: 5 02/08
                                                                                     PAGE
                                                   TRAVIS PRUITT POWERS
   11/20/2018    22:09    6066780411                                                                                                              •




                                                   CO"MMOilWBAJ.Tfl OF;DR'UCKY.
                                                           S7*'}UDl~·ClJlCUIT
                 <.   .   ~
                                                      .' WAYtBCHlWITr.COURT ..                          .
                                                  aVD.ACTJOM N0.18-CI- ."2Nfa,.
               CORAB~as mat:frlmld
               of1iJr.Jll•· Lair


               DA'VlD·BlllTRAM                                                                                    · · - DIP.DD.ANT

               servel1tc:ert1fted.1ulb
               S9Q Wonlaam            .r.m.
               Modelli0.~42633



                                                  •         Ill
                                                                      •         ..       -~
                                                                                                    •

                                                                                                                                      •,   '•
                                                                                                                        ,, :;'•.   -''·'""'·•



                              1. ,.•.. ·~aton,o~~~~·tbe?.,.:1)(1~ 2()1?;.Br;ysori··LatrW.S:•:---fn a

               mE>•w1de ~operated by.iarstinJ.aJrtn ~llylle ~-K~.

                              2..   ·That an.satd ~\'I,. thfl n.tanan~Da.11Sd~'tram,·wasaJsoqpera_.motor
               vehlde tn wa,ne- cou~t:v~ l(e_r,i~.
                              3.    Tbaf'the ~ant ha4 .a dtq Qf reasonable care whtch. ttiddes hut is not
               ll.cnf~U):~aproperl09kQWJtt~fldna·comro.t bfbit vfhfde •·Mil uabfdiflg
               by an pr:escribed. bflk laws and reauJatlom.
                              4..
           )

               !ft:otorvehf~e, ~ni-1a~eto~imJ>.colllsianw.Sth tbvehk:Je-Jn Whfch.Sr,..,.Laltwas·a
               PM.S~:nor.

                              5.    Thatuad1n!ctand proximaterillltlt of the.negliienQI o.f)be Defendant; JJi:yaon




PAOl 211" RCVD AT 11121l2011 a:~H:47 AM~      standard TlmeJ • 8VR:MANRl'AX001/7" lilNIS:&ll05774980" CllD:&OH7I0411 "DURATION (11111141):01-11
               Case: 6:18-cv-00327-CHB Doc #: 1-1 Filed: 12/20/18
                                                      TRAVIS PRUITTPage:
                                                                    POWERS2 of 2 - Page ID#: 6 03/08
                                                                                          PAGE
      ll/20/2018    22:09     6066780411




                ·~-~~!OJiowhw,4Jmapi;']tJ~Wft,.·,~... ;,'.,·, ., ... : .·
                             .,tL···                                ~·                            -~           _       ~~




                    · , . ·.:, .: ·.,,~·                           ·M,J:Medleai~.J~ra:aticr.~~~~mestobeln~lnthe.
                                                                            ..      ..
                                                                                    .     ·.   '•,.     -...       ,        .   .-'




                                                                                                                                      -·   .
                                                           ·1>..    Pain.. "11'etina, and eMGtional distress endor.md and pam, sdWI-. and

                                                                    ~l dlatress to be endured In the future;

                                                           c.       Permanent imP,afrmeatof bts abilltr ta earn ~ey.; aad.


                                            6.             1118ttba;ali'dtnt6fPlalntlfrsctamaps·ecceeds the mlnfmumjurJs(lc.tJonal Hmftt
               of the. WaJ.ne Cl1:uJt Court.

                                        WHIUPOR&ttte Platnttff demanajuqment ~ fOllows:
                         ', ... l~ . :.•. ~-. that:Wfll1*1t11'·altd adeqmm!ly
                             .               .         .                  . .comp.-ce ,tht                                                     t>latiUif tor tbe
               darnqa IUltaJnect.                                                       ' ' ' ·:· '•'                                             ..
                         ) .~·2~ :•·' ·~,,~~ncbi~~t.enet1~:n~htdtfbe~P-rent:itted.
               in.ducJinlpre-Judpnentanctpoft1~~~·~ed. at.torneytees..mtclaU'lai
               by jury on lllJ luuet.IO triele.
                     I

                                       3..,                An7 ~d all. otlaer reJlef to which she may appear eatftled.
                                                                                               Raspectfu1Jy submitted,
                         ...... ·,               ...
                                                                                               ·~-
                                                                                               Garmoa
                                                                                                &'RainJ'ey,           PLLC
                                                                                               15 lftdrilter Street..
                                                                                               Montic:ello. xeDtadw 42633
                                                                                               (606} ~51991 (606) ;i4M66~·
                                                                                               matt@lpnnoa:tndramsey.c:rom



                         ~       ~ -   •!        ' '
                                                                         "·




               ..
PAGIE :118•RCWAT11121/2018 8:S1:4f AM.......-n Sblndlrll                      -Rn.J •IVR:MANRPAX00117" DMl:l505774980 • C81D:ti00078041.f •DURATION (nn...):01"11
